Name: 84/514/EEC: Council Decision of 23 October 1984 amending Decision 76/402/EEC on the level of the interest rate subsidy, provided for by Directive 72/159/EEC on the modernization of farms, to be applied in Italy
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-10-30

 Avis juridique important|31984D051484/514/EEC: Council Decision of 23 October 1984 amending Decision 76/402/EEC on the level of the interest rate subsidy, provided for by Directive 72/159/EEC on the modernization of farms, to be applied in Italy Official Journal L 285 , 30/10/1984 P. 0014 - 0014*****COUNCIL DECISION of 23 October 1984 amending Decision 76/402/EEC on the level of the interest rate subsidy, provided for by Directive 72/159/EEC on the modernization of farms, to be applied in Italy (84/514/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 84/513/EEC (2), and in particular the second subparagraph of Article 8 (2) thereof, Having regard to the proposal from the Commission, Whereas the Italian Government has requested an extension of the period of validity of Decision 76/402/EEC (3), as last amended by Decision 84/141/EEC (4), which is applicable until 30 June 1984; Whereas the rate of interest currently applicable in Italy to long-term agricultural loans is 19,5 %, which is 6,1 % higher than the rate on which Decision 76/402/EEC was based; Whereas an interest rate of 19,5 % and interest rate subsidies of 9, 11 and 12 % respectively would mean that the recipient would be called upon to bear a rate of interest in excess of the minimum laid down by Directive 72/159/EEC, HAS ADOPTED THIS DECISION: Article 1 With effect from 1 July 1984, Article 4 of Decision 76/402/EEC is hereby replaced by the following: 'Article 4 This Decision shall apply until 31 December 1984.' Article 2 This Decision is addressed to the Italian Republic. Done at Luxembourg, 23 October 1984. For the Council The President A. DEASY (1) OJ No L 96, 23. 4. 1972, p. 1. (2) See page 13 of this Official Journal. (3) OJ No L 108, 26. 4. 1976, p. 39. (4) OJ No L 72, 15. 3. 1984, p. 26.